Case 15-38377        Doc 52     Filed 10/17/18     Entered 10/17/18 09:21:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-38377
         Andrea L Brooks

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/11/2015.

         2) The plan was confirmed on 01/08/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/06/2017, 01/19/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/22/2016, 12/08/2017, 07/20/2018, 07/23/2018.

         5) The case was dismissed on 08/10/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,434.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-38377        Doc 52      Filed 10/17/18    Entered 10/17/18 09:21:31                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $12,025.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $12,025.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $593.76
     Other                                                                   $15.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,608.76

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ATLAS ACQUISITIONS LLC          Unsecured            NA       1,295.46         1,295.46          16.82       0.00
 BANK OF AMERICA                 Unsecured      3,498.00       3,498.61         3,498.61          45.43       0.00
 BANK OF AMERICA NA              Unsecured            NA         224.62           224.62           0.00       0.00
 CAPITAL ONE BANK USA            Unsecured      1,868.00       1,868.15         1,868.15          24.26       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         500.00      1,198.80         1,198.80          15.57       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            300.00      1,241.29         1,241.29          16.12       0.00
 COMENITY BANK                   Unsecured      3,677.00       3,791.86         3,791.86          49.24       0.00
 COMENITY BANK                   Unsecured      2,236.00       2,236.96         2,236.96          29.05       0.00
 COMENITY CAPITAL BANK           Unsecured      3,482.00       3,482.77         3,482.77          45.23       0.00
 DUVERA FINANCIAL DBA EASYPAY Unsecured            890.00        891.14           891.14           0.00       0.00
 GREAT AMERICAN FINANCE          Unsecured      1,266.00       1,266.93         1,266.93          16.45       0.00
 INGALLS MEMORIAL HOSPITAL       Unsecured            NA         225.20           225.20           0.00       0.00
 LVNV FUNDING                    Unsecured      1,173.00       1,238.62         1,238.62          16.08       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        1,047.00       1,047.38         1,047.38           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           648.00        648.21           648.21           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        2,577.00       2,577.63         2,577.63          33.47       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        1,145.00       1,145.81         1,145.81           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        1,729.00       1,729.46         1,729.46          22.46       0.00
 NATIONSTAR MORTGAGE LLC         Secured             0.00          0.00             0.00           0.00       0.00
 NICOR GAS                       Unsecured         400.00        579.80           579.80           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         712.00        763.42           763.42           0.00       0.00
 APPELLES                        Unsecured         331.00           NA               NA            0.00       0.00
 CHASE CARD SERVICES             Unsecured      5,642.00            NA               NA            0.00       0.00
 CHASE CARD SERVICES             Unsecured         633.00           NA               NA            0.00       0.00
 DSNB MACYS                      Unsecured      2,927.00            NA               NA            0.00       0.00
 DVRA BILLING                    Unsecured      1,159.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-38377        Doc 52       Filed 10/17/18    Entered 10/17/18 09:21:31               Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim        Principal        Int.
 Name                                 Class   Scheduled      Asserted     Allowed         Paid          Paid
 MCSI INC/VILLAGE OF UNIVERSITY P Unsecured         150.00           NA           NA            0.00         0.00
 TOYOTA MOTOR CREDIT CORP         Secured       25,629.33     25,629.33     25,629.33      4,941.03     2,145.03


 Summary of Disbursements to Creditors:
                                                               Claim          Principal                Interest
                                                             Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                 $0.00
       Mortgage Arrearage                                     $0.00              $0.00                 $0.00
       Debt Secured by Vehicle                           $25,629.33          $4,941.03             $2,145.03
       All Other Secured                                      $0.00              $0.00                 $0.00
 TOTAL SECURED:                                          $25,629.33          $4,941.03             $2,145.03

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                $0.00               $0.00
        Domestic Support Ongoing                               $0.00                $0.00               $0.00
        All Other Priority                                     $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,952.12             $330.18                 $0.00


 Disbursements:

         Expenses of Administration                             $4,608.76
         Disbursements to Creditors                             $7,416.24

 TOTAL DISBURSEMENTS :                                                                        $12,025.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-38377        Doc 52      Filed 10/17/18     Entered 10/17/18 09:21:31            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/16/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
